
	
		I
		112th CONGRESS
		1st Session
		H. R. 1056
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2011
			Mr. Issa (for
			 himself, Mr. Conyers,
			 Mr. Gowdy,
			 Mr. Johnson of Georgia, and
			 Mr. Coble) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 35, United States Code, with respect to
		  false marking.
	
	
		1.Short titleThis Act may be cited as the
			 Patent Continuing Disclosure
			 Act.
		2.False
			 markingSection 292 of title
			 35, United States Code, is amended by adding at the end the following:
			
				(c)(1)Any person who makes, uses, offers for
				sale, or sells within the United States, or imports into the United States, an
				item that is affixed with the word patent and is accompanied by
				a number for a patent that has been granted by the Patent and Trademark Office
				to that person for that item shall not be fined under this section after the
				patent expires if—
						(A)no change in the manufacturing or
				production process of the item occurs after the expiration of the patent; or
						(B)in a case in which a change in the
				manufacturing or production process of the item occurs after the expiration of
				the patent, the word expired is placed before the word
				patent or the patent number.
						(2)For purposes of this subsection, the term
				change in the manufacturing or production process of an item
				means an intentional expansion, enhancement, improvement, or repair, that
				suspends, for a period of at least 24 hours, the normal operating procedures
				through which the item is assembled, made, crafted, manufactured, built, or
				fabricated from individual components or raw materials, or
				both.
					.
		3.ApplicabilityThe amendment made by section 2 shall apply
			 to any case pending on the date of the enactment of this Act and to any case
			 commenced on or after such date of enactment.
		
